Citation Nr: 9917466	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-04 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran served on active duty from January 1969 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a disability 
rating in excess 10 percent for service-connected lumbosacral 
strain.  The Board notes that in an August 1998 rating 
decision the RO denied service connection for the residuals 
of decompressive laminectomy due to spinal stenosis.  Notice 
of the decision and of his appeal rights was sent to him and 
to his representative on August 10, 1998.  As of this date, 
no notice of disagreement with that decision has been 
received.  

Further development is needed prior to the disposition of 
this claim.  The most recent VA examination the veteran 
underwent in May 1998 is insufficient as to determining the 
current degree of impairment resulting from the veteran's 
service-connected lumbosacral strain.  On the examination 
report, the examiner indicated that he or she reviewed the 
veteran's medical records and then provided a short history 
of the veteran's complaints.  The majority of the examination 
report that followed was comprised of answers to a specific 
series of questions to which the Board does not have access.  
There is a significant amount of information contained in 
those answers that can only be interpreted by reference to 
the questions.  Moreover, it is unclear whether any of the 
findings of functional limitation may be attributed to the 
service-connected strain.

Since the Board does not have access to those specific 
questions, it is impossible to interpret the findings of the 
May 1998 VA examination.  Thus, the most recent examination 
report is inadequate for the Board's task of rendering 
findings of medical fact, which the Board is required to 
derive from medical evidence, about the degree of functional 
impairment resulting from the veteran's service-connected 
lumbosacral strain.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  On 
remand, the RO should obtain a comprehensive report of the 
May 1998 VA examination that includes the questions that 
elicited the examiner's responses and request a further 
opinion from the examiner.

Accordingly, this case is REMANDED to the RO for the 
following:
		
1.  The RO should obtain a comprehensive 
report of the May 1998 VA examination from 
the VA medical center in Birmingham, 
Alabama.  That is, the RO should make sure 
that the report contains the specific 
questions that prompted the examiner's 
responses in the original examination.

The RO should also refer the examination 
report and the claims folder to the 
examiner and request an opinion as to 
whether anyof the functional limitations 
found on the examination are attributable 
to the service-connected lumbosacral 
strain or whether all abnormal findings on 
that examination are attributable to the 
nonservice-connected postoperative 
residuals of decompressive laminectomy due 
to spinal stenosis.

2.  If a comprehensive report containing 
the specific questions cannot be obtained 
and if the examiner is unable to express 
the opinion requested in Item 1, the RO 
should schedule the veteran for another 
examination.  The examiner should be 
given a copy of this remand and the 
veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should determine the 
severity and manifestations of the 
veteran's service-connected lumbosacral 
strain.  If back disorders other than the 
veteran's service-connected lumbosacral 
strain or any maturation or development 
thereof contribute to the veteran's 
disability, the examiner is asked to 
distinguish the disabling characteristics 
of the service-connected lumbosacral 
strain from the nonservice-connected low 
back disorders.  The examiner is asked to 
specifically state which of the veteran's 
symptomatology and/or functional 
impairment is attributable to the 
service-connected lumbosacral strain as 
opposed to any nonservice-connected 
conditions.  If it is impossible to 
distinguish the symptomatology and/or 
impairment due to the nonservice-
connected condition(s), the examiner 
should so indicate.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  The RO should review the claims folder 
and make sure that all the foregoing 
developments have been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  The RO should readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information as a result of this remand, 
including any VA examination.

Thereafter, if the decision with respect to the claim 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration.  The veteran need 
take no action until he is so informed.  He is, however, 
free to submit additional evidence or argument to he RO on 
remand.  Quarles v. Derwinski, 3 Vet App. 129 (1992); and 
Booth v. Brown, 8 Vet. App. 398 (1995).  The purpose of this 
REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









